DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15th, 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 8, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al (WO 2014/139022) in view of Jenkins et al (2016/0256069).
Regarding claim 1, Piron et al disclose a system for aligning a tool in relation to a trajectory and sulci locations of a brain in real-time, the system comprising:
a user interface, the user interface comprising at least one display device for rendering at least one real-time interactive navigation display for facilitating neural navigation (claim 32, “for facilitating” is considered to be intended use), the at least one real-time interactive navigation display comprising an interactive navigation window (p.15, para 3) and at least one real-time navigation image (claim 14), and the at least one real-time navigation image comprises a real-time neural image and indicia (claim 2), a navigation symbol and an alignment symbol (p.22, multiple cameras can be used and overlaid with tracked instrument(s) views, each of the navigation symbol and the alignment symbol of separate tracked instrument views), a location of the navigation symbol corresponding to one of a planned trajectory and an updated trajectory, a location of the alignment symbol corresponding to real-time data relating to movement of the tool (p.22, multiple cameras can be used and overlaid with tracked 
at least one drive device for positioning at least one tracking device in relation to the tool in real-time (p. 10, para 3, software to manage the automated arm and tracked instruments);
a processor (p.29, para 1) configured to:
receive input data from a plurality of sources, the input data comprising a plurality of images corresponding to the plurality of sources, the plurality of images comprising at least one of: a plurality of real-time multi-modal images corresponding to a plurality of imaging modalities, at least one pre-operative plan image, and at least one pre-operative multi-modal image (p.1p.15, paras 2 and 3, intra-operative multi-modal, processor with instructions, can be used as a surgical planning and navigation tool in the pre-operative and intra-operative stages; p.18, para 2, multi-modality);
interactively track at least one neural fiber (p.15, para 4, newly acquired images identified a previously unknown nerve bundle or fiber track), whereby interactively tracked 
measure at least one absolute quantitative metric, the at least one absolute quantitative metric comprising tissue stiffness (p.24, para 1);
update a priori predicted tissue stiffness in a biomechanical model of the brain using detected tissue stiffness information based on the plurality of real-time multi-modal images, whereby sulci patterns are identified in real time (p.37, para 2-p.38, para 2, the “whereby sulci patterns are identified in real time” is merely a result of the update of a priori predicted stiffness and does not provide further patentable weight);
correct the trajectory in relation to the sulci locations based on the sulci patterns identified in real time (p.38, paras 2 and 3, fig. 11D, confirm trajectory and option to update plan after registration);
quantitatively register the plurality of images using the absolute quantitative metric to register the plurality of images for providing transformed real-time data to a user interface (p.24, para 1, claim 6), the transformed real-time data comprising real-time registration data in relation to real-time neural network data, the real-time neural network data comprising the interactively tracked fiber data (p.15, para 4, p.23, para 4, p.38, para 2), real-time data relating to sulci locations (p.5, para 2), and real-time data relating to the sulci patterns (p.38, para 1);
updating registration data by one of manipulating and transforming the registration data to ensure a best match for a surgical area of interest while ignoring non-uniform tissue deformation affecting an area outside the surgical area of interest (p.22, para 1);

transmit the output data to the at least one display device (claim 32) and the at least one drive device (p.10, para 3, software to manage the automated arm and tracked instruments);
whereby at least one of: at least one axonal connection, the at least one neural fiber, and at least one neural pathway is preservable, whereby damage to brain circuitry is preventable, and whereby at least one image of a neurological structure is preservable (p.23, para 1, process allows trajectories to skirt around tissue that one may want to preserve, or ensure staying within a sulcus to avoid damaging neighbouring tissue; the terms “whereby” and “preservable” are all results of the computer processing of the claim and do not provide further patentable weight),
but fail to explicitly disclose the interactive navigation window displaying information corresponding to a current stage of a therapeutic procedure, the indicia comprising textual navigation information, the textual navigation information comprising planned trajectory information, updated trajectory information, tracked tool identification information, and tracked location information, and the textual navigation information rendered via the interactive navigation window, and the tracked tool location information comprising data relating to a distance between a distal end of the tracked tool and a target.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display of relative location of Piron et al with a textual navigation information of Jenkins et al as it would provide a visual indicator for the user to know if the location does not coincide with the desired location as set forth in Jenkins et al.
Regarding claim 2, Piron et al disclose wherein the at least one real-time interactive navigation display further comprises at least one of at least one real-time navigation image (claim 14), a dashboard (p.15, para 3), and wherein the at least one drive device comprises at least one arm (p.10, para 3).

Regarding claim 4, Piron et al disclose wherein the at least one tracking device comprises at least one of an optical camera (p.11, 3D optical tracking stereo camera), a radio-frequency tracking device (p.25, RF tags), and an electromagnetic tracking device (p.12, l.1, electromagnetic tracking systems).
	Regarding claim 5, Piron et al disclose wherein the target comprises target tissue (p.12, para 1); and wherein the tracking tool comprises a pointer tool (p.17, a) pointer tool).
Regarding claim 8, Piron et al disclose wherein the tracked tool comprises at least one of an access port (port 690), a surgical tool (surgical tools) (p.27).
	Regarding claim 13, Piron et al disclose wherein the at least one indicia further comprises a tracked tool indicia, and wherein the tracked tool indicia comprises a color-coding 
Regarding claim 17, Piron et al disclose wherein the interactive navigation window is displayed if a planned trajectory exists for the therapeutic procedure (p.17, para 1, a procedure trajectory may be selected from a list of planned trajectories produced in the planning procedure), and wherein a planned trajectory is creatable by during a target phase of the therapeutic procedure (p.14, process to create and select a surgical plan).
Claims 6, 9, 10, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al (WO 2014/139022) in view of Jenkins et al (2016/0256069) as applied to claims 4 and 5 above, and further in view of Nikou et al (2014/0135791).
Regarding claims 6, 9, 10, 11 and 14, Piron et al as modified by Jenkins et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the alignment symbol comprises: a crosshair symbol; and a circular boundary, the crosshair symbol in movable relation to the circular boundary; wherein the navigation symbol and the alignment symbol, each comprise a color-coding feature for enhancing neural navigation; wherein the navigation symbol comprises a red color for indicating an absence of alignment if the tracked tool is not aligned and a green color for indicating that the tracked tool is aligned, wherein the circular boundary comprises an absence of color for indicating that the tracked tool is outside at least one of a predetermined proximity threshold and an interactively set proximity threshold in relation to at least one of the planned trajectory and the updated trajectory; and wherein the crosshair symbol comprises a yellow color for indicating that the tracked tool is at least one of near a predetermined proximity threshold, wherein a predetermined proximity threshold, near 
However, Nikou et al teach in the same medical field of endeavor, wherein the alignment symbol comprises: a crosshair symbol; and a circular boundary, the crosshair symbol in movable relation to the circular boundary (fig.2, 140b; [0077]); wherein visual animations comprise a color-coding feature ([0043]) (“for enhancing neural navigation” is directed to intended use and does not provide a patentable distinction); wherein the navigation symbol comprises a red color for indicating an absence of alignment if the tracked tool is not aligned and a green color for indicating that the tracked tool is aligned ([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the navigation and tracking including color mapping of Piron et al (claim 5) as modified by Jenkins et al with a crosshair symbol, circular boundary and color-coding based on location of Nikou et al as it would provide a visualization to the user of positioning as set forth in Nikou et al.
Piron et al as modified by Jenkins et al and Nikou et al fail to explicitly disclose wherein the circular boundary comprises an absence of color for indicating that the tracked tool is outside at least one of a predetermined proximity threshold and an interactively set proximity threshold in relation to at least one of the planned trajectory and the updated trajectory; and wherein the crosshair symbol comprises a yellow color for indicating that the tracked tool is at least one of near a predetermined proximity threshold, wherein a predetermined proximity threshold, near an interactively set proximity threshold, and within an interactively set proximity threshold in relation to the at least one of the planned trajectory and the updated 
However, Nikou et al disclose the color-coding can change from red to green (with various shades in between) to indicate proper or improper alignment ([0078]); and the color-coding is indicative of a position relative to the ideal location and orientation (claim 8).
Applicant has not provided any criticality to the particular use of the lack of color or yellow color dependent on position and a blue color.  One of ordinary skill in the art before the effective filing date of the invention would understand that various shades between red to green and color-coding based on relative position as it would have been functionally equivalent as both the lack of color and yellow color and a blue color of the present invention and the various shades and color coding based on relative position provide the same benefit of guiding the surgeon/user with guidance of optimal positioning before and during a procedure.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al (WO 2014/139022) in view of Jenkins et al (2016/0256069) as applied to claim 4 above, and further in view of Krishna et al (2015/0227702).
Regarding claim 15, Piron et al disclose spatially correlated color maps (p.6), but fail to explicitly disclose wherein the at least one real-time neural image comprises a distinct color coding feature for representing tissue comprising bone, and wherein the distinct color is assignable for representing a particular cross-section of a patient’s anatomy.
However, Krishna et al teach in the same medical field of endeavor, at least one real-time neural image comprises a distinct color coding feature for representing tissue comprising 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spatially correlated color maps of Piron et al with a distinct color coding feature for bone and being assignable for a particular cross-section as it would provide enhanced distinction between different elements within an image as set forth in Krishna et al.
Response to Arguments
Applicant's arguments filed April 15th, 2021 have been fully considered but they are not persuasive.
Applicant states Examiner states that Piron does not disclose the interactive navigation window displaying information corresponding to a current state of a therapeutic procedure…”, but Jenkins is alleged to so teach.  The Applicant respectfully traverses the rejection.  Applicant cites KSR stating merely finding elements somewhere in the art, alone, even distinguishing elements, is insufficient.  Applicant provides excerpts from the Piron and Jenkins references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 the primary reference of Piron et al is directed to a pre-operative and intra-operative planning and guidance system for minimally invasive therapy.  Similarly, Jenkins et al is directed to visualizations to allow more precise control, delivery and feedback of a therapy so that the therapy or a tool is more precisely placed, delivered, confirmed and visualized. One of ordinary skill in the art would recognize that both Piron et al and Jenkins et al are directed to the same medical field of endeavor of tool and therapy guidance within the brain of a patient.  Further, both Piron et al (fig.2) and Jenkins et al (fig.4) are directed to providing a visual indication of the guidance of a therapeutic procedure and one of ordinary skill in the art would understand that the visual indication could be modified with a textual navigation to provide the user with an output indicating if the tool is not properly located (fig.4, Jenkins).  Applicant has not provided any specific reason in which the combination of Piron et al and Jenkins et al would be improper.
Applicant states the prior art fail to disclose the amended limitation “interactively track at least one neural fiber, whereby interactively tracked fiber data is obtainable; measure at least one absolute quantitative metric, the at least one absolute quantitative metric comprising tissue stiffness; update a priori predicted tissue stiffness in a biomechanical model of the brain using detected tissue stiffness information based on the plurality of real-time multi-modal images, whereby sulci patterns are identified in real time; correct the trajectory in relation to the sulci locations based on the sulci patterns identified in real time; quantitatively register the plurality of images using the absolute quantitative metric to register the plurality of images for providing transformed real-time data to a user interface, the transformed real-time data comprising real-time registration data in relation to real-time neural network data, the real-.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Examiner recognizes Applicant has provided excerpts from the prior art references, but Applicant has not provide any statements as to why these excerpts provide evidence that the prior art does not disclose the limitations or how the excerpts differ from the amended limitations.  Examiner’s position is Piron et al disclose the amended limitations.  Please see the body of the rejection for guidance on how Piron discloses these newly presented limitations. 
Regarding claims 6, 9-11 and 14, Applicant traverses the rejection of Piron, in view of Jenkins, and in further view of Nikou.  Applicant states Nikou fails to disclose the amended limitations of claim 1.  Examiner’s position is Nikou is not relied upon to disclose the newly amended claims.
Regarding claim 15, Applicant traverses the rejection of Piron, in view of Jenkins, and in further view of Krishna.  Applicant states Krishna fails to disclose the amended limitations of claim 1.  Examiner’s position is Krishna is not relied upon to disclose the newly amended claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793